Citation Nr: 9915609	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  92-22 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for right knee chondromalacia, on appeal from the 
initial grant of service connection.

2.  Entitlement to a disability rating in excess of zero 
percent for residuals of fractured left fifth toe, non-
displaced, on appeal from the initial grant of service 
connection.

3.  Entitlement to a disability rating in excess of 10 
percent for laceration scar, right fifth finger, with minimal 
motor and sensory loss, major, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1983 to 
January 1984 and from July 1986 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
St. Petersburg, Florida, regional office (RO) which granted 
service connection for right knee chondromalacia, laceration 
scar on right fifth finger, and residuals of fracture of left 
fifth toe.  Noncompensable disability ratings were originally 
assigned for each condition.

By memorandum dated in August 1997, the Vice Chairman of the 
Board ruled favorably on the Board's own motion to advance 
this case on the docket because of administrative error that 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (1998).

In September 1997, the Board remanded this case for 
additional evidentiary development.  The RO complied with the 
Board's instructions, and this case is ready for appellate 
review.

While this case was in remand status, an August 1998 rating 
decision, in pertinent part, awarded 10 percent disability 
ratings for the veteran's right knee and right fifth finger 
disabilities.  On a claim for an original or an increased 
rating, the claimant is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, these issues remain before the Board. 


FINDINGS OF FACT

1.  The veteran's claims are plausible, and sufficient 
evidence has been obtained for an equitable disposition of 
these claims.

2.  Since the veteran's separation from service, his right 
knee disorder has been characterized by subjective complaints 
of pain and slight limitation of flexion, with no objective 
evidence of functional loss.

3.  Since the veteran's separation from service, there is no 
objective evidence showing any residuals from the non-
displaced fracture of the left fifth toe.

4.  The veteran is right-handed dominant; therefore, his 
service-connected right fifth finger disability is rated as 
the major hand.

5.  Since the veteran's separation from service, his right 
fifth finger disorder has been characterized by a well-healed 
scar, mild weakness with flexion and extension, full range of 
motion, and decreased sensation along the distribution of the 
peripheral nerve, resulting in minimal functional loss.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims, and VA has 
satisfied its duty to assist him in development of these 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1998).

2.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected right knee 
chondromalacia have not been met since the grant of service 
connection.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, and 
4.71a, Diagnostic Code 5257 (1998).

3.  The criteria for a compensable disability rating for the 
veteran's service-connected residuals of fracture of left 
fifth toe, non-displaced, have not been met since the grant 
of service connection.  38 U.S.C.A. §§ 1155 and 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 
4.45, and 4.71a, Diagnostic Code 5284 (1998).

4.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected laceration scar, 
right fifth finger, with minimal motor and sensory loss, 
major hand, have not been met since the grant of service 
connection.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 4.71a, 
Diagnostic Codes 7804 and 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran received extensive treatment for 
complaints of right knee pain.  Diagnoses included 
chondromalacia patella, patellofemoral syndrome, and 
iliotibial band tendonitis.  X-rays of the right knee showed 
probable old minimal Osgood-Schlatter's disease.  He incurred 
a non-displaced fracture of the proximal phalanx of the left 
fifth toe from kicking a table.  He also incurred a 
laceration of the right fifth finger, which involved nerve 
damage.  

In January 1992, the veteran underwent a VA physical 
examination.  He reported having numbness along the lateral 
side of the right fifth finger, as well as some motor loss 
with flexion and extension.  He indicated that he is right-
handed.  He stated that he had recurrent knee pain, even at 
rest.  He wore a knee brace on and off, and he took Tylenol 
for pain.  He stated that because of his right knee 
condition, he could only walk short distances or 
approximately one flight of stairs before he had pain.  Upon 
examination, the veteran's carriage, posture, and gait were 
normal.  He had a scar on the dorsal surface of the right 
fifth finger, as well as arthroscopic scars on the right 
knee.  Examination of the right knee showed no swelling, 
deformity, instability, or crepitus.  The veteran complained 
of pain on flexion and with compression of the patella.  
Range of motion was from zero to 140 degrees.  He had minimal 
motor loss of the right fifth finger with flexion and 
extension.  There was decreased pinprick sensation on the 
mid-phalanx, along the lateral surface.  Hand grip was good.  
Diagnoses were chondromalacia of right knee and laceration of 
right fifth finger with injury to phalangeal nerve.

An August 1992 rating decision granted service connection for 
chondromalacia of the right knee and laceration scar of the 
right fifth finger, with assignment of noncompensable 
disability ratings for each condition.  Even though the 
veteran had not filed a claim for service connection for 
residuals of fracture of the left fifth toe, the RO assumed 
jurisdiction over this claim based on the service medical 
records and granted service connection for this condition, 
with assignment of a noncompensable disability rating.  In 
his substantive appeal, the veteran stated that he had knee 
pain with walking, which was sometimes unbearable.  He stated 
that he could not run or walk long distances, and he had 
difficulty climbing stairs.  He stated that his knee had 
given out on several occasions, and he had fallen. 

In March 1993, the veteran had a personal hearing at the RO.  
He testified that he experienced right knee pain with 
climbing stairs and prolonged walking or standing.  He stated 
that he could not run or play sports.  He again indicated 
that his knee had given out on him.  He stated that his knee 
had voluntarily dislocated, then popped into place, which was 
very painful.  He stated that he favored the right knee when 
walking.  He testified that he had been unable to obtain 
employment in law enforcement because he could not squat or 
do a duck walk because of his knee condition.  He used Motrin 
for pain, and he took Tylenol III.  He had three knee braces 
at home, including a brace that totally immobilized the leg.  
He was unable to wear the knee braces due to knee swelling.  
He testified that he had a "funny sensation" in the left 
fifth toe with extremely cold weather.  He stated that he had 
no feeling on the outside of his right small finger, and the 
area around the scar turned white when he grabbed something 
or during cold weather.  He stated that he could not close 
the finger all the way when making a fist, but he could touch 
the small finger to the thumb.  

The RO obtained the veteran's VA treatment records covering 
the period January to May 1992.  These records showed no 
treatment for his left fifth toe or right fifth finger 
conditions.  In March 1992, he stated that he had 
hyperextended his right knee while walking down stairs, and 
he complained of increased pain.  Examination showed no 
swelling or crepitus.  There were no tracking problems.  The 
veteran complained of extreme tenderness medially and 
laterally.  X-rays of the right knee showed no abnormalities.  
Another examination one week later showed full range of 
motion of the right knee, no instability, no effusion, no 
crepitus, and diffuse tenderness.  An arthrogram of the right 
knee was conducted, which was normal.  

In September 1997, the Board remanded this case for 
additional evidentiary development.  In September 1997, the 
RO sent a letter to the veteran requesting that he provide 
information as to medical treatment he had received for his 
service-connected conditions since 1992.  The veteran did not 
respond.

In February 1998, the veteran underwent additional VA 
examinations.  With respect to his right knee disorder, he 
stated that he had numbness along the medial aspect of the 
knee joint and occasionally along the anterior aspect of the 
right tibia.  He stated that he had chronic dullness in the 
right knee, which became painful after long periods of work.  
He was working as a manager in a fast food restaurant, and he 
was on and off his feet throughout the day.  He was able to 
relieve the stress by sitting, which provided good relief 
after approximately 15-30 minutes.  He had not lost any time 
from work and was able to perform his job without limitations 
under the current conditions.  He stated that he avoided 
running because of knee pain.  He could walk for 
approximately one mile before experiencing swelling of the 
knee and increased pain, but he did not experience decreased 
range of motion, incoordination, or fatigability.  He stated 
that the knee had locked in extension on several occasions, 
and this was relieved with stretching and relaxation of the 
knee.  The locking of the knee was not associated with 
incoordination, falls, or subluxation.  He stated that his 
symptoms were a little worse with rainy weather, and his 
symptoms had improved considerably since he had moved from 
the Northeast to Florida.  He had not worn a knee brace 
recently. 

Examination of the veteran's right knee showed mild point 
tenderness along the medial aspect of the knee joint.  There 
was no evidence of effusion, edema, or other signs of 
inflammation.  He had normal range of active and passive 
motion, with zero degrees of extension and 130 degrees of 
flexion without any pain.  There was no instability to 
anterior-posterior, medial, or lateral stress, and this did 
not worsen the veteran's pain symptoms.  There was no 
evidence of locking or crepitus.  There was normal 
musculature of both legs.  Muscle strength was 5/5 
bilaterally.  The neurological examination also showed an 
area of decreased sensation to pinprick along the inner 
aspect of the veteran's right knee in a patchy area that did 
not conform to a peripheral nerve or root pattern.  X-rays of 
the right knee showed evidence of previous Osgood-Schlatter's 
disease, although the veteran was asymptomatic over the 
tibial tuberosity.  There was also pointing of the tibial 
spine, which could be consistent with early mild 
osteoarthritis.  The examiner's assessment was radiographic 
evidence of mild degenerative arthritis of the right knee 
with no evidence of limitation of function, strength, or 
range of motion, or instability.  There was no reported 
history of flare-ups related to incoordination, instability, 
or decreased range of motion.  The veteran only reported 
increased pain with increased activity. 

With respect to the veteran's left fifth toe, he denied any 
problems with the left foot, including pain, dysfunction, or 
any residuals from the fifth toe fracture.  The vascular, 
dermatologic, and orthopedic examinations of the toe showed 
no abnormalities.  He had full range of motion of the left 
fifth toe.  X-rays showed no abnormalities or old fracture 
lines on the left fifth toe.  The examiner stated that the 
veteran had no residuals from the fracture of the left fifth 
toe.

With respect to the veteran's right fifth finger, he 
complained of some stiffness in the joint and numbness from 
about an inch below the knuckle up over the entire finger on 
the outer edge.  He stated that he had difficulty 
manipulating things with the small finger.  Examination 
showed a well-healed scar.  He had decreased sensation to 
pinprick along the outer aspect approximately one inch below 
the laceration and then extending above the laceration to the 
tip of the finger on the outer edge.  There was no limit of 
mobility.  There was some mild finger flexion and extension 
weakness.  He could extend his fingers fully and make a fist 
fully.  He was unable to maintain extension to applied 
outside force.  It was noted that x-rays showed no evidence 
of degenerative joint disease in the hand.  The examiner 
concluded that the veteran had suffered an injury to the 
peripheral nerve in the right fifth finger and had an area of 
numbness within the distribution of that nerve from the 
injury site distally.  He did have some limitation due to 
weakness; however, this was the fifth finger and would likely 
play a small role in limitation of fine mechanical movement.  

An August 1998 rating decision, inter alia, awarded a 10 
percent disability rating for the veteran's service-connected 
right knee condition due to findings of tenderness and with 
consideration of functional loss and complaints of pain and a 
10 percent disability rating for his right fifth finger 
condition.


II. Legal Analysis

The first responsibility of a claimant is to present well-
grounded claims.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grants of 
service connection and original assignment of disability 
ratings for his right knee, left fifth toe, and right fifth 
finger conditions.  Therefore, his claims continue to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations, and sufficient evidence is of record to rate 
the veteran's service-connected disabilities properly.  The 
RO complied with the Board's Remand instructions.  There is 
no indication of additional treatment records that the RO 
failed to obtain.  In accordance with the Board's Remand, the 
RO asked the veteran to provide information as to medical 
treatment he had received for his service-connected 
conditions since 1992.  He did not respond.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

After the veteran disagreed with the original noncompensable 
disability ratings assigned for these conditions, the RO 
issued a Statement of the Case (SOC) and Supplemental 
Statement of the Case (SSOC) that phrased the issues as 
entitlement to compensable evaluations.  The United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) (hereinafter, "the 
Court") recently held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, No. 
96-947 (U.S. Vet. App. January 20, 1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id., slip op. at 8 and 17.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id., slip 
op. at 9.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, slip op. at 17.

The SOC, as well as the SSOCs, provided to the veteran 
incorrectly identified the issues on appeal.  However, the 
Board concludes that the veteran was not prejudiced by this 
error in the circumstances of this case.  The October 1992 
SOC indicated that all the evidence of record at the time of 
the August 1992 rating decision (i.e., service medical 
records and 1992 VA examination reports) was considered in 
assigning the original disability ratings for the veteran's 
right knee, left fifth toe, and right fifth finger 
conditions.  The RO did not limit its consideration to only 
the recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  Moreover, the August 
1998 SSOC indicated that the veteran's claims had been 
considered on the basis of all the evidence of record.  In 
reviewing all the evidence of record dating back to the 
veteran's original claim in 1991, the RO was, in effect, 
considering whether the facts showed that the veteran was 
entitled to a compensable disability rating for any of these 
conditions for any period of time since his original claim.  

Despite the incorrect phrasing of the issues on appeal in the 
SOC and SSOCs, the RO did comply with the substantive tenets 
of Fenderson in its adjudication of the veteran's claims.  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claims of 
disagreement with the original ratings properly considered 
based on all the evidence of record.  In the particular 
circumstances of this case, it would be pointless to remand 
the veteran's claims in order to instruct the RO to issue a 
SSOC that correctly identified the issues on appeal.  Any 
error to the veteran by the RO's phrasing of the issues on 
appeal in the SOC and SSOCs was not prejudicial to him.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  For a claim where the veteran has 
disagreed with the original rating assigned for his service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

Right knee

The veteran is evaluated for this condition under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 at 10 percent.  The veteran's 
diagnosed knee disorder, most recently chondromalacia, does 
not have a specific diagnostic code.  When a veteran is 
diagnosed with an unlisted disease, it must be rated under an 
analogous diagnostic code.  38 C.F.R. § 4.20 (1998).  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1998).  

The veteran's service-connected right knee disorder is rated 
under Diagnostic Code 5257 for other impairment of the knee.  
The assigned 10 percent disability rating requires slight 
impairment of the knee with recurrent subluxation or lateral 
instability.  In order to warrant a 20 percent disability 
rating, the evidence would need to show moderate impairment 
of the knee with recurrent subluxation or lateral 
instability.  A 30 percent disability rating is warranted for 
severe impairment of the knee with recurrent subluxation or 
lateral instability.

Despite the veteran's complaints, there is no medical 
evidence since his separation from service showing that he 
has any laxity or instability of the right knee.  Each 
examination has shown that the knee is stable.  There have 
been no findings of swelling or effusion of the right knee.  
There is no crepitus.  He did not have atrophy of the right 
quadriceps upon VA examination in 1998.  Muscle strength is 
normal.  The veteran has been able to work despite his right 
knee condition, although he experiences increased knee pain 
with certain physical activities and has to rest 
occasionally.  The only abnormal finding upon repeated 
examination has been tenderness of the knee.  In light of the 
fact that there is no objective evidence of right knee laxity 
or instability, in conjunction with the other minimal 
objective findings, it is clear that the veteran has no more 
than slight disability of the right knee without 
manifestations of recurrent subluxation or lateral 
instability.  Therefore, a disability rating in excess of 10 
percent under Diagnostic Code 5257 is not warranted.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, 
in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1998).  

In this case, analysis of entitlement to a disability rating 
in excess of 10 percent on the basis of greater limitation of 
motion due to pain on use, including use during flare-ups, is 
inapplicable.  The holding in DeLuca dealt with evaluation of 
a service-connected joint disability rated on limitation of 
motion.  Since Diagnostic Code 5257 is not predicated on loss 
of range of motion, §§ 4.40 and 4.45, with respect to pain, 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his disability is not based upon limitation of motion, a 
separate rating for limitation of motion under Diagnostic 
Code 5003 may be assigned only if there is additional 
disability due to limitation of motion.  VAOPGCPREC 23-97.  
Although x-rays in 1998 showed mild degenerative disease in 
the veteran's right knee, consideration of entitlement to a 
separate rating under Diagnostic Code 5003 is not warranted 
in the circumstances of this case.  Although the RO did 
consider whether the x-ray findings might warrant a separate 
evaluation, it found that they did not.  Furthermore, the 
veteran's service-connected knee disability has not been 
rated by the RO to include arthritis.  If the service-
connected disability had been found to encompass arthritis, 
the veteran has no limitation of motion, and there is no 
basis for assigning an additional evaluation under Diagnostic 
Code 5003, which requires that there be, in addition to x-ray 
evidence of arthritis, limitation of motion confirmed by 
objective findings.

The veteran has complained of right knee pain on several 
occasions.  His complaints of pain must be considered in 
evaluating his claim, but the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  In this case, the objective medical 
evidence does not support a finding that a disability rating 
in excess of 10 percent is warranted due to functional loss.  
There is a lack of objective medical evidence supporting a 
conclusion that the veteran suffers any additional functional 
loss and/or limitation of motion.  The regulations define 
normal range of motion for the leg as zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71 
(1998).  All of the medical evidence since the veteran's 
separation from service indicated that he has had full range 
of motion of the right knee.  However, the most recent VA 
examination in 1998 indicated that full range of motion was 
flexion to 130 degrees.  Therefore, resolving any reasonable 
doubt in the veteran's favor, he has slight limitation of 
motion of the right leg with flexion.  There is no indication 
of limitation of extension since his separation from service.  
There is no evidence of impaired gait.  There is no 
indication that the veteran's right knee condition has 
interfered with his employment, other than his indicating 
that he has to rest his knee occasionally.  He is still able 
to work in a job that involves physical activity.  There is 
no indication that he has sought medical treatment for his 
right knee condition since 1992.  Therefore, the Board finds 
that a 10 percent disability rating for, at most, slight 
overall impairment of the right knee adequately compensates 
the veteran for any occasional functional loss he may 
experience.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
the severity of his right knee disability.  The evidence 
shows slight limitation of motion with flexion only and 
subjective complaints of pain.  The medical evidence since 
his separation from service has not shown the presence of 
more severe and frequent symptomatology such as would warrant 
a 20 percent disability rating.  Accordingly, the Board finds 
that the preponderance of the evidence is against assignment 
of a disability rating in excess of 10 percent for the 
veteran's right knee disorder under Diagnostic Code 5257.

The Board has considered all other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5263, traumatic 
acquired genu recurvatum with weakness and insecurity in 
weight-bearing warrants a maximum disability rating of 10 
percent.  Under Diagnostic Code 5259, symptomatic removal of 
semilunar cartilage also warrants a maximum disability rating 
of 10 percent.  None of these diagnostic codes would result 
in a higher disability evaluation for the veteran's right 
knee condition.

Under Diagnostic Code 5260, when flexion of the leg is 
limited to 30 degrees, a 20 percent disability evaluation is 
warranted.  Diagnostic Code 5261 applies to limitation of 
extension.  If extension is limited to 15 degrees, a 20 
percent disability rating is warranted.  In order to be 
evaluated at 30 percent under Diagnostic Code 5256, there 
must be ankylosis of the knee.  There is no evidence showing 
that the veteran has limitation of extension of the right 
leg.  Since he has flexion of the right knee to 130 degrees, 
it is clear that the knee is not ankylosed and that he does 
not have limitation of flexion to the requisite degree to 
warrant an increased rating.  In order to be evaluated at 20 
percent under Diagnostic Code 5258, there must be dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  In order to be evaluated 
at 20 percent under Diagnostic Code 5262, there must be 
malunion of the tibia and fibula with moderate knee 
disability.  Despite the veteran's complaints, there is no 
objective evidence of dislocation of the semilunar cartilage 
of the veteran's right knee or episodes of locking.  There is 
also no evidence of malunion of the tibia and fibula.  
Therefore, the criteria for an increased rating under these 
diagnostic codes have not been met.

Left fifth toe

The veteran is currently rated as noncompensably (zero 
percent) disabled for residuals of a non-displaced fracture 
of the left fifth toe under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5284.  The residuals from such an injury do not 
have a specific diagnostic code under the Schedule and, as 
indicated above, are rated under an analogous diagnostic 
code.  38 C.F.R. §§ 4.20 and 4.27 (1998).  In this case, the 
diagnostic code has been "built-up" by assigning the first 
two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
Then, a number is assigned for the residual condition of an 
injury on the basis of which the rating is determined.  
Therefore, his service-connected condition is rated analogous 
to other foot injuries under Diagnostic Code 5284.  Under 
Diagnostic Code 5284, a 10 percent disability rating is 
warranted for moderate disability, a 20 percent disability 
rating is warranted for moderately severe disability, and a 
30 percent disability rating is warranted for severe 
disability.

There is no objective medical evidence showing that the 
veteran experiences any disability involving the left fifth 
toe as a result of the inservice fracture, other than 
subjective complaints of a "funny sensation" during cold 
weather.  The veteran denies any pain, problems, dysfunction, 
or residuals from the fracture.  There is no limitation of 
motion of the left foot or toe and no deformity of the toe.  
There are no abnormal findings regarding this toe.  
Therefore, there is no objective evidence upon which to 
conclude that the veteran has a moderate level of disability 
that would warrant a compensable disability rating.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1998).

In comparing the level of the veteran's disability to the 
ratings for other foot injuries, it is clear that the overall 
level of his disability is no more than slight.  Under 
Diagnostic Code 5280, the only available disability rating is 
10 percent for unilateral hallux valgus, whether it is severe 
and equivalent to amputation of the great toe or whether it 
is operated on with resection of the metatarsal head.  Under 
Diagnostic Code 5281, unilateral severe hallux rigidus is 
rated as severe hallux valgus (i.e., 10 percent).  Under 
Diagnostic Code 5283, malunion or nonunion of the tarsal or 
metatarsal bones would warrant a 10 percent disability rating 
for a moderate level of disability.  Therefore, although the 
criteria under Diagnostic Code 5284 are less defined, when 
comparing the veteran's subjective complaints to other 
similar diagnostic codes, the Board finds that his overall 
level of disability is negligible.  

In this case, consideration of a higher disability evaluation 
under 38 C.F.R. §§ 4.40 and 4.45 is warranted since the 
veteran's service-connected condition is residuals of an 
injury to a bone.  See VAOPGCPREC 9-98 (the nature of the 
foot injury determines whether consideration of §§ 4.40 and 
4.45 is warranted, and injuries such as fractures and 
dislocations may limit motion).  However, there is no 
evidence that the veteran experiences any functional loss, 
limitation of motion, or pain on motion as a residual of the 
fracture of the left fifth toe.  He has full range of motion, 
normal gait pattern, and no deformities.  The examiner in 
1998 concluded that there was no evidence of any residuals 
from the fracture of the left fifth toe.  In light of the 
lack of any abnormal findings upon examination, a compensable 
disability rating is simply not warranted.  There is no 
reasonable doubt that could be resolved in the veteran's 
favor on this issue.  The medical evidence does not show the 
presence of more severe and frequent symptomatology such as 
the inability to walk or stand for any more than a short 
period of time or an abnormal gait in order to warrant a 10 
percent disability rating for a moderate level of disability.  
The veteran has not claimed that his left fifth toe disorder 
has interfered with his employment in any manner.  
Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of a compensable disability 
rating for the veteran's service-connected residuals of non-
displaced fracture of the left fifth toe. 

The Board has considered all other potentially applicable 
diagnostic codes.  In order to receive a compensable 
disability rating, the evidence would need to show:  (1) 
either unilateral or bilateral moderate acquired flatfoot 
with the weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet under Diagnostic Code 5276; (2) unilateral 
hallux valgus under Diagnostic Code 5280; (2) bilateral weak 
foot under Diagnostic Code 5277; (3) either unilateral or 
bilateral acquired claw foot with great toe dorsiflexed, some 
limitation of dorsiflexion at ankle, definite tenderness 
under the metatarsal heads under Diagnostic Code 5278; (4) 
either unilateral or bilateral anterior metatarsalgia 
(Morton's disease) under Diagnostic Code 5279; (5) unilateral 
hallux valgus, either severe and equivalent to amputation of 
the great toe or operated on with resection of the metatarsal 
head under Diagnostic Code 5280; (6) unilateral severe hallux 
rigidus under Diagnostic Code 5281; (7) unilateral hammer toe 
of all toes without claw foot under Diagnostic Code 5282; or 
(8) malunion or nonunion of the tarsal or metatarsal bones 
with a moderate level of disability under Diagnostic Code 
5283.  The medical evidence does not show that any of these 
criteria have been met.  The veteran has no deformities of 
the left foot or toe.  Accordingly, none of these diagnostic 
codes provides a basis for assignment of a compensable 
disability rating.

Right fifth finger

The veteran is currently evaluated for this disorder as 10 
percent disabled under 38 C.F.R. § 4.71a, Diagnostic Code 
7805-7804.  The veteran is right handed.  Therefore, any 
disability resulting from the laceration of his right fifth 
finger is evaluated as impairment of the major hand.  
38 C.F.R. § 4.69 (1998).

The most obvious residual from the laceration of the 
veteran's right fifth finger is the resulting scar.  Under 
Diagnostic Code 7804, a 10 percent disability rating is 
assigned for superficial scars that are tender and painful on 
objective demonstration.  The 10 percent disability rating 
will be assigned when these requirements are met, even though 
the location may be on the tip of a finger or toe, and the 
rating may exceed the amputation value for the limited 
involvement.  The scar on the veteran's right fifth finger is 
well healed, and there is no indication that it is tender or 
painful.  It is described on VA examination as resulting in 
decreased pinprick sensation, and the veteran describes it as 
numb.  The current ten percent rating would not be warranted, 
then, under Diagnostic Code 7804. 

However, under Diagnostic Code 7805, scars are rated on 
limitation of function of the affected part.  The VA examiner 
described mild finger flexion/extension weakness.  Limitation 
of function of the fifth finger must be rated by analogy 
under Diagnostic Code 5227, which provides a noncompensable 
evaluation for ankylosis of any finger other than the thumb, 
index finger, or middle finger.  Therefore, there is no basis 
for a disability rating in excess of 10 percent under 
Diagnostic Code 7805 based on the criteria for limitation of 
function of the fifth finger under Diagnostic Code 5227.

However, the Schedule indicates that extremely unfavorable 
ankylosis of a finger will be rated as amputation under 
Diagnostic Codes 5152 through 5156.  In order to classify the 
severity of ankylosis and limitation of motion of the 
veteran's right fifth finger, it is necessary to evaluate 
whether motion is possible to within two inches (5.1 
centimeters) of the median transverse fold of the palm.  See 
38 C.F.R. § 4.71 and 4.71a, Multiple Fingers: Favorable 
Ankylosis (1998).  If the veteran is able to do so, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  Under Diagnostic Code 5156, for amputation of 
the little finger, a 10 percent disability rating is 
warranted for the major hand where there is amputation 
without metacarpal resection at the proximal interphalangeal 
joint or proximal thereto.  A 20 percent disability rating is 
warranted for the major hand where there is amputation with 
metacarpal resection (more than one-half of the bone lost).

The VA examination in 1998 showed that the veteran had full 
range of motion of the right fifth finger, and he was able to 
make a fist fully.  Therefore, he is able to move that finger 
to within two inches of the median transverse fold of the 
palm and does not have unfavorable ankylosis.  No portion of 
the right fifth finger has been amputated.  Therefore, the 
evidence does not show that the criteria for a disability 
rating in excess of 10 percent have been met under Diagnostic 
Code 5156.  

Although the residuals of laceration of the right fifth 
finger are not shown to affect the muscles or bony structure 
of the hand, the Board has also considered whether a higher 
disability evaluation is warranted under 38 C.F.R. §§ 4.40 
and 4.45, which apply to evaluation of musculoskeletal 
disabilities.  The veteran's residuals of the laceration of 
the right fifth finger include mild weakness with flexion and 
extension and decreased sensation along the distribution of 
the peripheral nerve, resulting in minimal functional loss.  
Under the rating criteria for evaluating disability of the 
peripheral nerves, the ulnar nerve controls extension of the 
ring and little fingers.  See 38 C.F.R. § 4.124a, Diseases of 
the Peripheral Nerves, Diagnostic Code 8516 (1998).  Moderate 
incomplete paralysis would be required in order to warrant a 
30 percent evaluation under Diagnostic Code 8516, and such 
limitation is not demonstrated in this case.  Slight numbness 
and slight weakness of flexion and extension are the only 
symptoms/limitations attributable to the scar of the right 
fifth finger.  The minimal motor and sensory loss warrants no 
more than the currently-assigned 10 percent under Diagnostic 
Code 7805-7804.

The medical evidence since the veteran's separation from 
service does not support a conclusion that he has functional 
loss to a degree that would warrant a disability rating in 
excess of 10 percent.  The VA examiner in 1992 classified the 
motor loss resulting from the laceration as "minimal."  The 
VA examiner in 1998 indicated that the weakness of the 
veteran's right fifth finger would likely play only a small 
role in limitation of fine mechanical movement.  The rating 
schedule only provides a disability rating in excess of 10 
percent for a fifth finger disability if there is amputation 
with more than half the bone lost.  Despite the minimal 
weakness and sensory loss, the veteran is able to fully flex 
and extend the right fifth finger, and no portion of that 
finger has been amputated.  Therefore, he is not entitled to 
a disability rating in excess of 10 percent, and there is no 
reasonable doubt regarding the level of his fifth finger 
disability that could be resolved in his favor.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against assignment of a disability rating in excess of 10 
percent for the veteran's service-connected residuals of 
laceration, right fifth finger.  The Board has considered all 
other potentially applicable diagnostic codes, as discussed 
above, and the medical evidence does not show that any of the 
criteria for an increased disability rating have been met. 


ORDER

1.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia, right knee, is denied.


2.  Entitlement to a compensable disability rating for 
residuals of fracture, left fifth toe, non-displaced, is 
denied.

3.  Entitlement to a disability rating in excess of 10 
percent for laceration scar, right fifth finger, with minimal 
motor and sensory loss, major, is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

